UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7653



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GUY CARMICHAEL CRENSHAW,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James H. Michael, Jr., Senior Dis-
trict Judge. (CR-96-47)


Submitted:   April 27, 2001                   Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Guy Carmichael Crenshaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Guy Carmichael Crenshaw appeals the district court’s order

denying relief on his motion for modification of sentence, 18

U.S.C. § 3582 (1994).   Our review of the record and the district

court’s opinion discloses no reversible error.     Accordingly, we

affirm on the reasoning of the district court.     United States v.

Crenshaw, No. CR-96-47 (W.D. Va. Nov. 13, 2000).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2